In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-037 CV

____________________


KATHLEEN GASKILL, Appellant


V.


TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee




On Appeal from the County Court at Law No. 2 
Montgomery County, Texas

Trial Cause No. 07-21546




MEMORANDUM OPINION

	On February 7, 2008, we notified the parties that the notice of appeal did not appear
to have been timely filed.  The appellant did not reply to our correspondence.  The trial court
signed the judgment on November 6, 2007, and the appellate timetables were not extended
by the timely filing of post-judgment motions.  Notice of appeal was due to be filed on
December 6, 2007.  See Tex. R. App. P. 26.1.  Appellant filed notice of appeal on January
18, 2008, more than thirty days  from the date of judgment and outside the time for which we
may grant an extension of time to perfect appeal.  See Tex. R. App. P. 26.3.  This Court lacks
jurisdiction over this appeal. 
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.



							_____________________________
								STEVE McKEITHEN
								        Chief Justice



Opinion Delivered March 13, 2008
Before McKeithen, C.J., Gaultney and Kreger, JJ.